917 F.2d 557Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Wayne L. DAVIS, Plaintiff-Appellant,v.STONE CONTAINER CORPORATION, Defendant-Appellee.
No. 90-2671.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 1, 1990.Decided Oct. 31, 1990.Rehearing Denied Nov. 29, 1990.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  Richard L. Williams, District Judge.  (CA-89-753-R)
Wayne L. Davis, appellant pro se.
Paul Michael Thompson, Marguerite Rice Ruby, Hunton & Williams, Richmond, Va., for appellee.
E.D.Va.
AFFIRMED.
Before DONALD RUSSELL and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Wayne L. Davis appeals the district court's order dismissing this action alleging wrongful termination from employment on the basis of race and age discrimination.  Davis also alleged that his discharge resulted from protected union activities in which he was engaged.  The district court properly found that it lacked jurisdiction over Davis' 42 U.S.C. Sec. 1983 claim of an equal protection violation because there was no state action involved in the case.  Similarly, the district court was correct in its determination that Davis' claim under the National Labor Relations Act was not properly before the court.  Finally, the asserted violations of Title VII of the Civil Rights Act of 1964 and the Age Discrimination in Employment Act lack merit, as the district court found.


2
We accordingly affirm the decision of the district court.  As our review of the record and other materials before us reveals that it would not significantly aid the decisional process, we dispense with oral argument.


3
AFFIRMED.